Title: From George Washington to Joseph Reed, 19 January 1777
From: Washington, George
To: Reed, Joseph



Dear Sir,
Morris Town Jany 19th 1777.

Your Letters of the 16 & 17th Inst. are both before me. I have come to a Resolution to recall the Protections given by Genl Howe, & am now preparing something by way of Proclamation for that purpose in order that the Country may stand upon the same Footing or friends distinguished from Foes. I have also Issued something in general Orders explaining the former Orders relative to the appropriation of Plunder &ca & have sent copies to the different Posts.
The Morris County light horse have disbanded themselves I believe, for I have seen none of them for sometime—A strict scrutiny Will, I hope, be made into the conduct of Colo. Chambers and his Officers, & proper examples made. Genl Putnam was directed long ago by Me to have the Arms collected from the Country—I hope he has done it, I have no objection to his allowing some compensation for the trouble of collecting, & bringing them In. Genl Grants Waggon was really taken with his Steward who is now here a Prisoner.
Would it not be best to Order P. Vanhorne to Brunswick—these People in my opinion can do us less injury there than any where else—I presume he will plead the difficulty of obtaining Quarters—maintaining himself &ca—but is this sufficient?
I have wrote a line of thanks myself to Captn Ransom, & when you see Colo. White please to express the sense I entertain of his conduct & those of the other two Gentlemen who were with him on the occasion. I am Dr Sir Yr Most Obedt & Affe.

Go: Washington

